Judgment unanimously modified as a matter of discretion in the interest of justice and as modified affirmed in accordance with the following Memorandum: We reject the contention that defendant’s conviction of assault in the first degree following a jury trial is based upon legally insufficient evidence (see, People v Bleakley, 69 NY2d 490, 495).
" 'It is well settled that a defendant has no absolute right to have [her] plea accepted by the court and that the decision whether to accept a reduced plea is a matter within the court’s discretion’ ” (People v Williams, 158 AD2d 930, lv denied 75 NY2d 971, quoting People v Manley, 103 AD2d 1024). Nevertheless, we are constrained to express our strong disapproval of the manner in which County Court conducted itself during defendant’s attempt to plead to a reduced charge.
Upon our review of the record, we conclude that the sentence imposed is unduly harsh. We, therefore, as a matter of discretion in the interest of justice, reduce defendant’s sentence to an indeterminate term of incarceration of 2 to 6 years (see, CPL 470.15 [6] [b]). (Appeal from Judgment of Niagara County Court, Hannigan, J.—Assault, 1st Degree.) Present—Green, J. P., Fallon, Wesley, Davis and Boehm, JJ.